Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-14-00489-CV

                                 IN RE SANTIKOS THEATERS, INC.

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 30, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 11, 2014, relator Santikos Theaters, Inc. filed a petition for writ of mandamus

complaining of the trial court’s order granting a new trial in the underlying suit for premises

liability. The court has considered relator’s petition for writ of mandamus and is of the opinion

that relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is

denied. See TEX. R. APP. P. 52.8(a).


                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2013CI00521, styled Mario Acevedo v. Santikos Theaters d/b/a The Mayan
Palace 14, pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable Richard Price presiding.